Citation Nr: 1727485	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, rated 30 percent disabling prior to September 30, 2015 and 50 percent disabling from September 30, 2015 onward.

2.  Entitlement to service connection for bilateral metatarsalgia.

3.  Entitlement to service connection for bilateral plantar fasciitis.

4.  Entitlement to service connection for bilateral foot edema.


REPRESENTATION

Veteran represented by: The American Legion




ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1975 to July 1979 and from December 1990 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in June 2016 and was remanded for further development.

The Board has expanded the Veteran's original claim for increased rating for bilateral pes planus to include all foot disabilities raised by the record, to include  bilateral metatarsalgia, bilateral plantar fasciitis, and bilateral edema.  The issues have been recharacterized as shown on the title page to reflect the current issues on appeal.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board notes that there is no prejudice to the Veteran since the Board is granting service connection for all three of the above-mentioned disabilities.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The more probative evidence shows that the Veteran did not have symptoms such as pronounced marked pronation, extreme tenderness, or marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, prior to October 10, 2014.

2.  The Veteran had symptoms of marked pronation and his orthotics were no longer helping alleviate his pain due to his bilateral pes planus beginning on October 10, 2014.

3.  The evidence shows that the Veteran's bilateral metatarsalgia was caused by his service-connected pes planus.

4.  The evidence shows that the Veteran's bilateral plantar fasciitis was caused by his service-connected pes planus.

5.  The evidence shows that the Veteran's bilateral edema was caused by his service-connected pes planus.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent for bilateral pes planus prior to October 10, 2014,  are not met.  38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for an increased rating of 50 percent but no greater for bilateral pes planus from October 10, 2014 to present are met.  38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  The criteria for the establishment of service connection for bilateral metatarsalgia are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 3.310 (2016).  

4.  The criteria for the establishment of service connection for bilateral plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 3.310 (2016).  

5.  The criteria for the establishment of service connection for bilateral foot edema are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Entitlement to an Increased Rating for Bilateral Pes Planus

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's bilateral pes planus.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

DC 5276 assigns a 30 percent evaluation for bilateral pes planus with severe, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

DC 5276 assigns a 50 percent evaluation for bilateral pes planus with pronounced, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Analysis

The Veteran is currently service-connected for bilateral pes planus evaluated as 30 percent disabling prior to September 30, 2015 and 50 percent disabling from September 30, 2015,  under DC 5276.  

The Veteran states that he has pain in his feet and has to rest his feet in a raised position and ice them after work.  The Veteran states that the steel-toed shoes he wears at work and the prolonged standing cause his feet to hurt more.  Throughout the appeal period, the Veteran continued to seek medical treatment for his bilateral pes planus and continued to wear custom orthotics.  

The Board has found no evidence prior to October 10, 2014 that would warrant a higher rating.  In a March 2009 VA examination, the examiner found that the Veteran had bilateral tenderness in his feet and bilateral inward bowing of the Achilles, but no spasms.  In a June 2010 doctor's visit, the Veteran stated that his new custom inserts were helping relieve his foot pain.  In a July 2010 VA examination, the examiner noted the Veteran had bilateral tenderness in his heel area.  While the medical records show that the Veteran continued to seek medical care for his feet, the Veteran's symptoms did not include extreme tenderness in his feet, pronounced marked pronation, or pronounced marked inward displacement and spams of the tendo achillis.  The Veteran's medical records also show that at certain times, shoe inserts were helping alleviate his symptoms.  For the time period prior to October 10, 2014, the Veteran's symptoms do not warrant a rating in excess of 30 percent disabling. 

The Board has also considered the Veteran's statements regarding the severity of his pes planus for the period prior to October 10, 2014.  The Veteran contends that his pes planus is far more disabling than the rating he was assigned.  The Veteran is competent to report the symptoms of his disability.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the more competent medical evidence does not indicate that higher than the currently assigned 30 percent rating is warranted prior to October 10, 2014.

The medical evidence shows that for the period from October 10, 2014 onward, the Veteran's symptoms more closely approximated the symptoms of a 50 percent disability rating under DC 5276.  In an October 10, 2014 VA examination, the examiner noted that the Veteran's orthotics were no longer alleviating his foot pain and that the Veteran had bilateral marked pronation.  

The Board has also considered the Veteran's statements regarding the severity of his pes planus from October 10, 2014.  The Veteran contends that his pes planus is far more disabling than the ratings he was assigned.  The Veteran is competent to report the symptoms of his disability.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The evidence does show that symptomatology associated with the Veteran's pes planus more nearly approximates the schedular criteria associated with a higher rating other than that currently assigned for the period from October 10, 2014 onward.

Fifty percent is the maximum rating allowed under DC 5276.  Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran's symptoms do not more closely approximate the symptoms contemplated by any other diagnostic code, such as bilateral pes cavus.  Accordingly, because a 50 percent rating is the maximum rating assignable for the Veteran's pes planus and no other DC is applicable, an increased schedular rating is not available for the time period of October 10, 2014 onward.


C.  Total Disability Rating Based On Individual Unemployability (TDIU)

In order to establish entitlement to a TDIU for a service-connected disability, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran struggles with foot pain at work and has had problems with work because he cannot always wear his steel-toed shoes.  However, the Board also notes that the Veteran continues to work and therefore the Board finds that entitlement to TDIU is not warranted at any time during the period of the appeal.

III.  Entitlement to Service Connection for Bilateral Metatarsalgia, Bilateral Plantar Fasciitis, and Bilateral Edema.

Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a)(b) (2016), Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


Analysis

The Veteran is service-connected for pes planus.  

The Veteran was diagnosed with bilateral plantar fasciitis in July 2010, bilateral metatarsalgia (Morton's disease) in October 2007, and bilateral foot edema in October 2007.  The October 2016 VA examiner opined that all three conditions are at least as likely as not caused by his service-connected pes planus.  Therefore, service connection for bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral foot edema is warranted.


ORDER

Prior to October 10, 2014, an increased rating in excess of 30 percent is denied.  

From October 10, 2014 onward, an increased rating of 50 percent, but no greater, is granted. 

Entitlement to service connection for bilateral metatarsalgia is granted.

	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for bilateral plantar fasciitis is granted.

Entitlement to service connection for bilateral foot edema is granted.




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


